Per Curiam.
■ There was a verdict for the defendant and plaintiffs have a rule for a new trial, in which it is urged that the verdict is against the weight of the evidence.
Plaintiffs were riding with defendant at the latter’s invitation when the truck in which they were riding ran into a tree and plaintiffs and defendant were all injured. Defendant’s explanation was that he turned to the curb distant five feet on his right to avoid striking a boy who darted out from his left side. The plaintiff Yerner testified that defendant had given him a different explanation. This the defendant denied. We think a fair jury question was presented and that the rule should be discharged.